10/13/2018 MPD staff routinely changed crime codes

4

== SECTIONS Search... p JOURNAL SENTINEL © 66° &£ SUBSCRIBER LOGIN

 

WATCHDOG REPORTS | A JOURNAL SENTINEL WATCHDOG REPORT

MPD staff routinely changed crime
codes

Inquiry finds the practice helps create faulty violent crime rate

By Ben Poston of the Journal Sentinel
Related Coverage

e MPD staff routinely June 12, 2012 @0 f y 4 4
changed crime codes

e Council delays action

on plan to audit Milwaukee police record clerks have routinely changed computer
Milwaukee crime data

e City, police codes by hand in a way that removes serious assaults from the
department erred in . . . . . . .
records case, judge city's violent crime rate, a Journal Sentinel investigation has
rules found

Records show weapon codes were altered
<euse,...  wwv = This is done even when the department's computer system flags

..= 7» the incidents as cases where an aggravated assault classification

is warranted because a dangerous weapon was used.

 

SS a Say Ses

Instead of correcting the report to put the incident in the proper

Click image to enlarge. crime category, in hundreds of cases clerks or supervisors

changed the weapon listing to generic codes that avoided

Crime Drop?
P triggering additional scrutiny by state and FBI crime analysts.

That allowed the incidents to be reported as simple assaults, a

 

lesser classification that is not part of the city's violent crime rate
which Police Chief Edward Flynn and Mayor Tom Barrett have EXHIBIT

A Journal Sentinel
investigation found touted as dropping for four consecutive years. ; 3
more than 500 serious

assault cases that were

misreported by While Flynn has blamed computer issues for more than 500 cas
Milwaukee police as . . - ex ===
lesser crimes that of misreported aggravated assaults identified by a Journal 1 275

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of8 Document 86-43
http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5nrq0-158740945.html 1/8
10/13/2018 MPD staff routinely changed crime codes

< ?

= SECTIONS Search... p JOURNAL SENTINEL © 66° & SUBSCRIBER LOGIN

department officials now acknowledge handled cases incorrectly,

It is unclear how long the incorrect changing of weapon codes has gone
on, how often cases flagged as errors are properly revised and how clerks

were trained or instructed to handle them.

"It defies belief that this problem could be the result of ‘computer error' or
random mistakes by clerks," said Samuel Walker, criminology professor at
the University of Nebraska-Omaha. "Why are the errors so concentrated in

one crime category and the mistakes all in the same direction?"

Flynn prides himself on having accurate data to use in making crime-

fighting decisions, such as where officers are deployed.

But the Journal Sentinel's review of the system shows it allows errors to
be entered at the onset and crimes downgraded easily by a small group of
clerks or supervisors with the ability to later override what is entered. That

provides a distorted view of crime trends.

Department officials say there is no deliberate attempt to lower violent
crime numbers and that it's simply a case of record clerks not being

properly trained.

"In some cases it's the result of a person not having the training needed to
understand the consequences of making certain changes," said Deputy
Inspector William Jessup, who is in charge of the department's Office of
Management, Analysis and Planning. "In other cases, it's simply human

error."

Could Have Been Fixed

Jessup said the clerks should have - and could have just as easily -

changed the crime code field to put the incidents in the correct category of

aggravated assault. eneme 1276

He could not say how often clerks had improperly changed weapon codes,

but the Journal Sentinel identified hundreds of cases since 2009 where that

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 o0f8 Document 86-43
http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5Snrq0-158740945.html 2/8
10/13/2018 MPD staff routinely changed crime codes

?

= SECTIONS Search... p J L SENTINE © 66° & SUBSCRIBER LOGIN

 

,

police demonstration of how the computer system works and interviews
with top officials, sheds new light on the city's flawed reporting of crime
data.

In addition to the more than 500 cases of misreported aggravated assaults,
the Journal Sentinel in May identified more than 800 cases that fit the
same pattern but couldn't be verified with available public records. Copies
of those incident reports have been sought from police through an open

records request but have not yet been released.

Not counting any of those additional 800-plus cases, the review found
enough misreported aggravated assault cases in 2011 alone that violent
crime would have increased 1.1% instead of falling 2.3% from the

reported 2010 figures, which had their own errors.

When presented with a sample of the incidents, police officials agreed
they had been misreported and told the Journal Sentinel that the

department would correct them with the state and FBI.

Despite earlier suggestions from Flynn and police officials, the

department's computer system cannot change codes.

Only a police "super user" - typically clerical staff and supervisors - can

access the system and revise crime and weapon codes before the data are
sent to the state and FBI, police officials told the Journal Sentinel. There
are roughly 20 to 25 police personnel who have super user privileges,

Jessup said.
Flynn Blamed System

Responding to the Journal Sentinel's original findings, Flynn said the
department's records management system is to blame for many of the

crime coding problems.

Officials said the system used by the department, run on software sold by

Tiburon, Inc., allows officers to enter incorrect crime codes at theinitial. _ _ 1 9 ” ”

Case 2:16-cv-01089-WED Filed 06/21/19 Page 30f 8 Document 86-43
http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5Snrq0-158740945.html 3/8
10/13/2018 MPD staff routinely changed crime codes

= SECTIONS Search... p JOURNAL SENTINEL © 66° & SUBSCRIBER LOGIN

 

500 police departments nationwide.

A Tiburon spokesman did not return calls seeking comment on the

department's criticism.

While the department requested $7.5 million in April to overhaul or
replace the computer system over the next three years as part of the city's
long-range capital improvement budget, the project was ranked sixth of 10

priority items and it was not authorized by aldermen.

The requests ahead of it included renovations to the Police Administration

Building and upgrades to the communication system.

"They put repairs to the records management system right below a
redesign of the restrooms in the 911 dispatch center, so I'm not exactly
sure how much emphasis they were looking for on this particular
problem," Ald. Joe Dudzik said.

Police officials told the Journal Sentinel they long have had problems with
the Tiburon computer system and would prefer the system flag errors such

as when a simple assault is initially filed with a dangerous weapon.
In fact, the system does that, but at the end of the process.

Before sending crime data to the Wisconsin Office of Justice Assistance,
which later sends the data to the FBI, a validation process is run to ensure

accuracy.

If a police officer mistakenly files a battery case as a simple assault with a

dangerous weapon, the computer software will show an error.

It won't allow the incident to be sent along to the state unless a change is

made. “--==-=1278

Instead of revising the crime code to correctly reflect an aggravated
assault, police super users can change the weapon codes to generic ones

such as "personal" or "other" weapons , Jessup said.
Case 2:16-cv-01089-WED Filed 06/21/19 Page 4o0f8 Document 86-43

http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-boSnrq0-158740945.html 4/8
10/13/2018 MPD staff routinely changed crime codes

”

= SECTIONS Search... p JOURNAL SENTINEL © 66° & SUBSCRIBER LOGIN

group Of personnel also make mistakes. Mistakes are made on the front

end. Additional mistakes are made on the back end.

"Very often those mistakes on the front end are caught on the back end,"
he said. "But again, they can't be expected to be perfect and that's why we

have additional training."

Last month the Journal Sentinel requested the record history of 10
incidents to see whether weapon codes were changed at the end of the

reporting process. Those records have not yet been provided.

Jessup said misreported simple assault cases where dangerous weapons
were used will likely show a super user changed the weapon codes on the

back end so he could send the report through to the state.

Police personnel usually make changes to incidents in the record
management system as additional information comes to light, said

Michael Maltz, criminology professor at Ohio State University.

"If (those changes) are being made to downgrade a crime's seriousness,
this is a problem that the Police Department needs to address," said Maltz,

also senior researcher at the university's Criminal Justice Research Center.

Internal Review Planned

In response to the Journal Sentinel's initial investigation, Flynn said the
department will conduct an internal review of its crime reporting system
and share their findings with the Fire and Police Commission and the

public.

The department's audit consists of a targeted review of thousands of
assault incidents since 2006 and also a comprehensive review of other

crime categories during that time, Jessup told the Journal Sentinel.

Last year, Milwaukee police requested that FBI auditors include the

“== ---1279

department in a regular statewide audit of crime reporting that was

Case 2:16-cv-01089-WED Filed 06/21/19 Page 5of8 Document 86-43
http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5nrq0-158740945.html 5/8
10/13/2018 MPD staff routinely changed crime codes

SECTIONS — Search... p JOURNAL SENTINEL © 66° & SUBSCRIBER LOGIN

 

The sample used in the periodic FBI audits typically covers hundreds of

reports. The Journal Sentinel's investigation included some 60,000 cases,
which amounted to more than one-fifth of the 280,000 reported crimes in
the period covered. Only the cases sent to prosecutors could be reviewed

based on available data.

Mike Tobin, executive director of the Milwaukee Fire and Police
Commission, said once the internal and FBI audits are completed, the
commission will decide whether an outside consultant should be hired to
correct errors and develop procedures to prevent any future crime
reporting problems. It is unclear how much an outside consultant would

cost.

"We are actively working on this issue, and I ask that the community

remain patient while we evaluate the coding system," Tobin said.

The mayor's office issued a one-sentence statement: "The Police
Department and the Fire and Police Commission are working through the

issues."

The Journal Sentinel's review found coding errors are often introduced at

the very start of the crime reporting process.

Milwaukee police officials acknowledge the department has not trained
officers to know or understand FBI crime codes. Instead, officers are
taught to accept whatever code the computer automatically generates
when they fill out the charging field.

So if an officer arrests someone for misdemeanor battery with dangerous
weapon - an aggravated assault by FBI guidelines - the system populates a
"simple assault" in the crime field, even though it's the wrong

classification.

When asked by the Journal Sentinel if officers should be trained on the
FBI crime reporting process, Flynn said last month he hadn't "giver!a lot ~ ~ ~ 1 280

f thought" to the matter.
Case 2:P6-cv-01089-WED Filed 06/21/19 Page 6 of 8 Document 86-43

http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5nrq0-158740945.html 6/8
10/13/2018

m= SECTIONS

MPD staff routinely changed crime codes

Search... p JOURNAL SENTINE © 66° & SUBSCRIBER LOGIN

is worned about how it's going to pop up Ina data field someday to be

mined for our uniform crime reports."

Joel Plant, chief of staff to Flynn, said the department will develop
recommendations as a result of its internal audit, but would not say if

training officers on FBI crime codes was being considered.

Like Milwaukee, the Kansas City Police Department uses Tiburon

software to report its crime data to the FBI.

Following an internal audit that found problems in the crime reporting
process, Kansas City police in 2009 trained roughly 1,500 officers on the
incident-based reporting guidelines, Kansas City police Capt. Greg Volker
said.

"We are better for it," Volker said. "Our officers understand what a (simple
assault) is and what an (aggravated assault) is. We didn't just make a few

people accountable, we made everybody accountable."

About Ben Poston

Ben Poston is the Journal Sentinel's investigative reporter focusing on database and
mapping analysis. He joined the newspaper in June 2007 and has written about
weaknesses in the region's tornado warning system, inspection delays for dangerous dams
and convicted felons who obtain gun hunting licenses. Previously, he worked as a data
analyst at the National Institute for Computer-Assisted Reporting in Columbia, Mo. Prior
to that, he worked for three years as a reporter for Cox Newspapers in Ohio. Poston
worked for a year as a freelance reporter on a wrongful conviction murder case in
Southeastern Missouri that was published in the St. Louis Post-Dispatch. He wrote stories
from Mississippi detailing the aftermath of Hurricane Katrina that won a 2006 Best of Cox
Newspapers Award. Poston holds a bachelor’s degree in international studies from Miami
University (Ohio) and a master's degree in journalism from the University of Missouri,
where he focused on database, mapping and social network analysis. He can be reached
at bposton@journalsentinel.com or (414) 224-2572.

NS bposton@journalsentinel.com «7 (414) 224-2572

wo -7--1281

Connect With UCase 2:16-cv-O1089-WED Filed 06/21/19" Page 7 of 8 Docuntatif'86-43

http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5nrq0-158740945.html 7/8
10/13/2018 MPD staff routinely changed crime codes

= SECTIONS _ Search... p JOURNAL SENTINEL © 66° ££ SUBSCRIBER LOGIN

 

ene =--1282

Case 2:16-cv-01089-WED Filed 06/21/19 Page 8 of 8 Document 86-43
http://archive.jsonline.com/watchdog/watchdogreports/mpd-staff-routinely-changed-crime-codes-bo5nrq0-158740945.html 8/8
